McGrath, J.
Respondent was informed against for grand larceny, pleaded not guilty, and upon trial was convicted.
*33The questions raised as to the preliminary proceedings will not be considered, as they should have been raised before pleading to the information. Washburn v. People, 10 Mich. 383; People v. Jones, 24 Id. 215; People v. Dowd, 44 Id. 488; People v. Hare, 57 Id. 505; People v. Williams, 93 Id. 623.
But three assignments of error remain to be considered:
1. That the evidence was insufficient to warrant the conviction.
2. That the prosecuting attorney expressed an opinion as to the guilt of the prisoner.
3. That the witness Monheim was improperly allowed to testify respecting the trouble that he had had with respondent subsequent to the larceny of the bicycle.
It is sufficient to say that there is no force in the first contention.
As to the second, the prosecuting attorney did not express an opinion as to the respondent’s guilt. The remark made was that—
“ If you believe the testimony of these various men, corroborated by the facts as they are found concerning the bicycle, then I think you would be justified in convicting the defendant, if you have no reasonable doubt about it.”
On his attention being called to the matter, he said:
“I am here for the purpose of analyzing the testimony, and placing it before you; and, if I have made any remark, conclusions, or inferences, I made them with referencé to the testimony, and no further. Every inference I have about this case, and every proposition, is on the sworn testimony in this case, testified to, and it is on that alone I wish you to consider, and upon that I wish you to return a verdict.”
Then, at his request, the court instructed the jury that “the prosecution has no right to express an opinion as to the guilt or innocence of the defendant.”
As to the third assignment, the principal witness for the people was cross-examined as follows:
*34“Q. Did you not have some trouble previous- to this?
“A. Previous to what?
“Q. Previous- to buying the bicycle?
X‘A. No.
“Q. Did you have some afterwards?
X(A. Yes.
“Q. You did have some trouble with him?
X‘A. Yes.
“Q. And you would kind of like to get even with him, wouldn’t you?
“A. No.
“Q. You would not want to get even?
xtA. Yes, I would like to get even with him.
XXQ. That is what I thought; you would like to get even with him; that is what I thought. That is all.’’
On redirect, witness was allowed to explain the nature of ■the trouble which he had “afterwards.’’ We think this was entirely competent. The defense opened the door, and sought to affect the credit of the witness by an exhibition of feeling growing out of what occurred subsequently, and the people had the right to explain it.
We find no error in the record, and the judgment is .-affirmed.
The other Justices concurred.